Citation Nr: 0813891	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post left heel stress fracture, to include plantar 
fasciitis, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a back condition, 
to include as secondary to the service-connected left heel 
condition.

3.  Entitlement to service connection for a left hip 
condition, to include as secondary to the service-connected 
left heel condition.

4.  Entitlement to service connection for a condition of the 
toes on the left foot to include hammertoes and degenerative 
changes, to include as secondary to the service-connected 
left heel condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1963 to December 1963.  The veteran served on 
active duty in the U.S. Army Reserves between January 1981 
and July 1981, and from January 1991 to  
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2008; a 
transcript is of record. 

The issues of entitlement to an increased rating for the 
service-connected status post left heel stress fracture and 
entitlement to service connection for hammertoes and 
degenerative changes of the left foot as secondary to the 
service-connected left heel condition are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence does not relate a back 
condition to the veteran's service-connected left heel 
disability.

2.  The competent medical evidence does not show that the 
veteran currently has a left hip disability. 


CONCLUSIONS OF LAW

1.  A back condition, is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R § 3.310 (2007).  

2.  A left hip condition is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claim, in correspondence dated in November 2003, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  Specifically, the RO advised the veteran what was 
necessary to establish entitlement to service connection for 
disabilities claimed as secondary to service-connected 
disabilities.  The RO also advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claims.  In this regard, the 
RO requested a statement providing a detailed history of the 
claimed conditions, records of private treatment he received 
for the claimed conditions, and enough information about his 
records so that VA can obtain them on his behalf.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in June 
2007.  The issuance of compliant notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from Madison, Middleton Memorial, and Iron-Mountain.  
The RO attempted to obtain treatment records from VAMC 
Madison dated as early as January 1992.  The record shows 
that the RO was only able to obtain records from November 
1995 and after.  According to a memorandum dated in June 
2007, the RO issued a Formal Finding on the Unavailability of 
VAMC Medical Records.  The RO explained that it had made an 
initial request in January 2007 and received records only 
dating as early as November 1995.  In correspondence dated in 
May 2007, the RO explained to the veteran what efforts it 
undertook to obtain those records, but that they were unable 
to obtain them.  The RO requested that the veteran send 
records of such treatment if he had them in his possession.  
The veteran did not respond to that letter.  

The RO also obtained private medical records from Aspirus 
General Clinic and Dr. M.A., and a note from M.V., a 
reflexologist.  Further, the RO obtained the veteran's Social 
Security Disability records.  The veteran underwent VA 
examinations in February 2003, March 2004, and December 2005.  
Reports of these examinations include findings necessary to 
decide each of the secondary service connection claims.  
Finally, the veteran was also provided with a video hearing 
before the undersigned.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims.  Accordingly, the Board will proceed with 
appellate review.




Legal Criteria and Analysis 

The veteran is claiming entitlement to service connection for 
conditions of the left hip and his back, as secondary to his 
service-connected left heel disability.  At his 
videoconference hearing, the veteran testified that because 
of his service-connected left heel disability, he had to 
favor his left foot.  This favoritism, the veteran believed, 
caused him to walk improperly resulting in back problems.  
The veteran also stated he was unsure whether he related to 
the doctor who performed the VA examination that he had to 
walk on his toes and heel a certain way because of his heel 
disability.  Regarding his hip claim, the veteran stated that 
he had pain that had been there for several years.    

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1110, 
1131; (West 2002); 38 C.F.R. § 3.310(a) (2007).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2007); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In the March 2004 VA examination report, P.L., Nurse 
Practitioner, stated that the veteran was claiming service 
connection for a condition of the upper and mid back.  The 
veteran reported that the pain was in his shoulder area and 
that it had begun in 2001.  The veteran reported only rare 
discomfort in his low back.  On examination, flexion was to 
88 degrees, extension to 20 degrees without complaint of pain 
in either direction.  Rotation to the left was 65 degrees and 
to the right was 68 degrees.  Bending to the left was 28 
degrees and to the right was 20 degrees.  P.L. detected no 
paraspinous muscle spasm.  An x-ray report reflected findings 
of transitional vertebrae with pseudoarticulation on the 
transverse process and the sacrum on the right, slight 
scoliosis, and no fracture or other bony abnormality.  

Regarding a nexus opinion, P.L. stated "[o]n current back or 
hip disabilities that are the result of or aggravated by 
service-connected condition, the opinion is left hip 
condition not at least as likely as not related to residuals 
of left heel injury.  Back condition not at least as likely 
as not related to left heel residuals of foot injury from the 
service.  The upper back complaints not at least as likely as 
not related to service-connected injury."  

In a VA spine examination report, dated in December 2005, 
P.L. confirmed that he had reviewed the veteran's claims 
file.  The veteran's subjective complaints consisted of 
periodic stabbing pain alleviated by bed rest.  The veteran 
took no medications for the pain.  Standing and moving around 
increased the pain.  The veteran was able to walk for 15 
minutes before his foot pain began to bother him.  

On examination, P.L. detected a normal appearing back, mild 
loss of lordosis, and no paraspinous muscle spasm.  The pain 
was in the right and left sacroiliac joint paraspinous 
region.  Range of motion on forward flexion was zero to 65 
degrees with pain, 3 out of 10 in the left buttocks and into 
the back of the left thigh.  Range of motion on extension was 
from zero to 25 degrees, left lateral flexion from zero to 15 
degrees, right lateral flexion zero to 28 degrees with 
complaint of mild pain.  Left lateral rotation was from zero 
to 30 degrees and right lateral rotation was from zero to 30 
degrees.  There was no complaint of pain on straight leg 
raising.  X-ray report of the spine included an impression of 
transitional vertebrae with pseudoarticulation of the 
transverse process and the sacrum on the right, slight 
scoliosis.  P.L. diagnosed lumbosacral strain.

P.L. provided the following opinion.  "Remains as in 
previous C&P examination of 2004, not as likely as not 
related to calcaneal stress fracture of which the notes in 
the service medical records state it was a probable stress 
fracture.  No overt x-ray reading states, severe stress 
fracture."  Dr. C.H. co-signed the examination report.

The Board finds that the medical evidence does not support 
granting service connection for a back disorder as secondary 
to the left heel disability.  The veteran was provided with 
examinations on two occasions, yet on both occasions, the 
examiner concluded there was no relationship between the 
veteran's back pain and service-connected left heel 
disability.  In the March 2004 VA examination report, P.L. 
specifically noted that he had been requested to provide an 
opinion on whether the back condition was either the result 
of or aggravated by a service-connected condition.  Thus, it 
is apparent that when he stated the back condition was not at 
least as likely as not related to left heel residuals of foot 
injury from the service, that he had considered the 
possibility of aggravation.  There being no evidence 
contradicting this statement, the Board finds it to be 
probative.

The Board has considered all evidence pertaining to a hip 
claim, which included VA examination reports, dated in March 
2004 and December 2005, and records from Dr. M.A.  These 
records do not support granting service connection for this 
claim.

In the March 2004 VA examination report, P.L., Nurse 
Practitioner, stated that the veteran was claiming service 
connection for his left hip.  P.L. reported the following 
range of motion findings on examination of the hip: flexion 
of the hip was from zero to 100 degrees, extension zero to 28 
degrees, adduction zero to 24 degrees, abduction zero to 40 
degrees, external rotation zero to 60 degrees, and internal 
rotation zero to 40 degrees.  X-rays of both left and right 
hips were normal with a diagnosis of left hip normal 
examination.  Dr. C.H. co-signed the examination report.

In the December 2005 VA examination report, P.L. stated that 
he had reviewed the veteran's claims file.  P.L. then 
discussed the veteran's subjective complaints as they 
pertained to the left hip, which included reports of 
intermittent pain that came on unexpectedly.  The veteran was 
unable to describe anything in particular that brought on the 
pain.  Physical examination findings, including range of 
motion testing, were normal.  The veteran denied any change 
in pain after completion of the examination.  X-rays of both 
the left and right hip were normal.  P.L. diagnosed left hip 
normal examination and stated that his opinion remained 
unchanged since the March 2004 VA examination.  Specifically, 
P.L. stated "left hip not as likely as not related to 
service.  No nexus is noted."  Dr. C.H. co-signed the 
examination report.  

The records from Dr. M.A. also failed to include a diagnosis 
of a left hip disorder.  These records included multiple 
reports of treatment, dated from August 2006 to October 2006.  
In a report of medical history, dated in August 2006, Dr. 
M.A. stated that the veteran complained of pain in his right 
hip from favoring his left foot over the right foot.  
Throughout the report, Dr. M.A. repeatedly referred to the 
right, rather than the left hip.  Dr. M.A. again referred to 
the right hip in a note dated in September 2006.  In that 
note, Dr. M.A. stated that the veteran's right hip pain was 
not related to his left heel pain.  It is apparent from Dr. 
M.A.'s repeated references to the right rather than the left 
hip, that the veteran's complaints of pain were confined to 
the right hip.  As such, the records from Dr. M.A. provide no 
support for the veteran's left hip claim.  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current disability of the left 
hip has been clinically shown, there is no basis upon which 
compensation may be based.


ORDER

1.  Service connection for a back condition, to include as 
secondary to the service-connected left heel disability is 
denied.

2.  Service connection for a left hip condition, to include 
as secondary to the service-connected left heel disability is 
denied.


REMAND

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

Part of notifying a claimant of what is needed to 
substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159(a)-(c) (2007).  

Here, the veteran was provided with VCAA notice pertaining to 
his increased rating claim in correspondence dated in October 
2002.  In this correspondence, the AOJ did not notify the 
veteran what he needed to show to establish entitlement to an 
increased rating.  Moreover, the AOJ failed to notify the 
veteran as to what information and evidence VA would seek to 
provide and what evidence he was expected to provide.  

The Board acknowledges that the veteran has also been 
provided with a statement of the case in October May 2004, 
and supplemental statements of the case in January 2005 and 
June 2007.  The Board, however, may not rely on these 
documents as proof of proper VCAA notice.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (2006) (Mayfield II) (stating 
that various post-decisional communications from which a 
claimant might have been able to infer what evidence VA found 
lacking in the claimant's does not satisfy VA's duty of 
affirmative notification).  

The Board must also remand the issue of entitlement to 
service connection for a condition of the toes on the left 
foot to include hammertoes and degenerative changes as 
secondary to the service-connected left foot condition.  
There are several examination reports in the claims file.  
From these reports, however, the Board is unable to determine 
whether the examiners considered whether the service-
connected left heel disability aggravated any of the other 
claimed conditions of the left foot.  Secondary service 
connection includes compensation for aggravation of a 
veteran's non-service-connected condition that is proximately 
due to or the result of a service-connected condition.  
Allen, 7 Vet. App. at 448 (1995).  The AOJ must obtain an 
opinion addressing this possibility.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
specifically for increased rating claims.  
The veteran should be asked to provide 
evidence demonstrating a worsening or 
increase in severity of the left heel 
disability and the effect that worsening 
has on the veteran's employment and daily 
life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The text of Diagnostic 
Codes 5283 and 5284 should be included.  
As part of that notice, the AOJ shall 
indicate which portion of the information 
and evidence is to be provided by the 
veteran and which portion VA will attempt 
to obtain on behalf of the veteran.  The 
AOJ should request that the veteran 
provide any evidence in the veteran's 
possession that pertains to the claim.  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by law.

2.  Obtain an opinion from the physician 
who conducted the VA examination in 
December 2005 concerning whether the 
service-connected left heel disability 
aggravated any of the other claimed 
conditions of the left foot.  
Specifically, the physician should be 
asked to stated the likelihood (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the service-connected left heel 
disability aggravated hammertoes of the 
left foot or degenerative joint disease of 
the left toes.  If that physician is not 
available, please request another 
physician to provide the opinion.

3.  Thereafter, the veteran's claims of 
entitlement to an increased rating for 
service-connected status post left heel 
stress fracture, to include plantar 
fasciitis, currently evaluated as 20 
percent disabling, and entitlement to 
service connection for a condition of the 
left toes, to include hammertoes and 
degenerative changes, as secondary to the 
service-connected left heel condition, 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


